436 F.2d 1386
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF the PLUMBING AND PIPEFITTING INDUSTRY OF the UNITED STATES AND CANADA, LOCAL 633, AFL-CIO, Respondent.
No. 20493.
United States Court of Appeals, Sixth Circuit.
February 16, 1971.

Avrum Goldberg, N.L.R.B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Abigail Cooley Baskir, Ira Morton Goldberg, Attys., N. L.R.B., Washington, D. C., on the brief, for petitioner.
Irwin H. Cutler, Jr., Louisville, Ky., Charles R. Isenberg, Irwin H. Cutler, Jr., Louisville, Ky., on the brief, for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
Upon due consideration of the briefs and arguments of counsel, and the record, the Court is of the belief that the order of the Board, reported at 178 N.L. R.B. No. 61, is supported by substantial evidence and otherwise in accordance with the law.


2
It is therefore ordered that said order be, and it is hereby, enforced, and the Respondent's petition to review is denied.